        Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 1 of 15



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                 :         CRIM. CASE NO.
                                           :         3:18-CR-0220 (JCH)
                                           :
        v.                                 :
                                           :
 VASHUN LEWIS,                             :         AUGUST 25, 2020
     Defendant.                            :
                                           :


RULING ON DEFENDANT’S MOTION FOR JUDGMENT OF ACQUITTAL OR A NEW
                       TRIAL (DOC. NO. 146)

I.     INTRODUCTION

       On March 5, 2020, after a three-day bifurcated trial, defendant Vashun Lewis

(“Lewis”) was convicted of both counts of the Superseding Indictment. See Jury Verdict

(“924(c) Verdict”) (Doc. No. 133); Jury Verdict (“Felon-in-Possession Verdict”) (Doc. No.

135). On Count One, the jury convicted Lewis of Possession of a Firearm in

Furtherance of a Drug Trafficking Crime, in violation of section 924(c)(1)(A)(i) of title 18

of the U.S Code. See 924(c) Verdict. On Count Two, the jury convicted Lewis of

Unlawful Possession of a Firearm by a Felon in violation of sections 922(g)(1) and

924(a)(2) of title 18 of the U.S. Code. See Felon-in-Possession Verdict.

       On March 17, 2020, Lewis timely filed a Motion for Judgment of Acquittal or a

New Trial (“Def.’s Mot.”) (Doc. No. 146) pursuant to Rules 29 and 33 of the Federal

Rules of Criminal Procedure. For the reasons stated below, Lewis’s Motion is denied as

to all grounds on which he seeks relief.




                                               1
        Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 2 of 15



II.    BACKGROUND

       The Superseding Indictment in this case charged Lewis with two firearm

possession offenses in connection with the same firearm. See Superseding Indictment

(Doc. No. 42). Count One charged Lewis with Possession of a Firearm in Furtherance

of a Drug Trafficking Crime, in violation of section 924(c)(1)(A)(i) of title 18 of the U.S

Code. Id. Count Two charged Lewis with Unlawful Possession of a Firearm by a Felon

in violation of sections 922(g)(1) and 924(a)(2) of title 18 of the U.S. Code. Id.

       On the parties’ joint motion, the court bifurcated the trial into two phases, with

one phase each for Count One and Count Two. See Tr. (“3/3 Tr.”) (Doc. No. 152) at

21:2-14. The court included a special interrogatory on the Verdict Form for Count One,

asking the jury to indicate--only if the jury found Lewis not guilty on Count One--whether

Lewis knowingly possessed the firearm in question. See 924(c) Verdict.

       During the phase relating to Count One, the government presented witnesses

and exhibits concerning the search of Lewis’s residence and nearby areas, Lewis’s

change-of-plea hearing in his Connecticut criminal case stemming from the search,

DNA analysis, and a phone call Lewis made while incarcerated. The court recounts

here only the evidence necessary for the instant Ruling.

       The government’s first witness, Detective Mark DeCarvalho, testified that he and

other law enforcement agents of the New Haven Police Department (“NHPD”) executed

a search warrant at the second-floor apartment at 200 Winthrop Avenue on the morning

of June 1, 2017. 3/3 Tr. at 57:19-58:2. The jury would later hear from Detective

Orlando Crespo that there were units on the first-, second-, and third-floors of the

building. See id. at 133:14-141:2. Lewis lived on the second-floor, and his aunts

occupied the first-and third-floor units. See id. An adult female and her daughter were
                                              2
        Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 3 of 15



also staying at 200 Winthrop Avenue for an unspecified period of time on or around the

date of the search. See id. at 140:22-141:2.

       While DeCarvalho testified, the government played a video of the search for the

jury. See id. at 66:8-25. Law enforcement agents “retrieved quite a few pieces of

evidence” during the search of the second-floor unit. Id. at 69:16-17. These included a

men’s jacket found in the bedroom, which contained in one of its a pockets a plastic

sandwich bag filled with smaller plastic Ziploc bags of marijuana; another plastic

sandwich bag found in the bedroom filled with smaller plastic Ziploc bags of marijuana;

plastic Ziploc bags bearing a red apple logo, including one such bag that contained

smaller Ziploc bags with what appeared to be marijuana residue on them; and

approximately $1,300 found in locations throughout the bedroom, mostly made up of

bills of small denominations. Id. at 69:25-76:10.

       DeCarvalho also testified concerning the back porch and backyard behind 200

Winthrop Avenue. As DeCarvalho explained, a common stairwell connected the

apartment units to the back porch. See id. at 77:17-21. Detective Crespo testified that

two security cameras mounted on the building were trained on the garage in the

backyard, that Lewis’s aunt controlled the cameras, and that Crespo was unable to

retrieve footage from the cameras. Id. at 134:11-135:1. There were multiple cars on

the premises, and Lewis consented to searches of a Honda vehicle and a BMW vehicle

but disavowed knowledge of a Chevy vehicle. Id. at 104:6-16. Crespo also stated that

there were “[w]eights, [a] lifting bench, [a] grill,” and a space that “looks like where they

keep the dogs . . . .” Id. at 134:6-7.




                                              3
        Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 4 of 15



       Detective DeCarvalho testified that law enforcement agents found a “dark-

colored laundry basket” on the back porch. Id. at 78:1-2. According to DeCarvalho,

“[w]ithin that dark-colored laundry basket was [a] black trash bag. Within that black

trash bag was a tan shoe box. Within the tan shoe box, there was more [of] what we

believe[d] to be marijuana packaged up inside of [a] clear sandwich bag, within smaller

clear Ziploc bags. Also along with the shoe box [but not inside the shoe box] inside the

black trash bag was a sock. Within that sock was a firearm.” Id. at 78:3-9. Further,

DeCarvalho told the jury that the plastic bag found in the shoe box bore “an apple logo

on it like the clear, plastic Ziploc bags with the apple logo on it which was located within

[a] bedroom” in Lewis’s apartment. Id. at 79:5-7.

       Detective Thomas Glynn, who was the first law enforcement agent to locate the

laundry basket, testified that there was also a scale in the shoe box and that the “butt

end of the firearm” was “sticking up” out of the sock. Id. at 112:16-114:8. Detective

Omaida Nieves, who collected the gun from where it was found, testified that she

handled the gun using latex gloves in order to prevent contamination, that the

substance in the plastic bags found in the laundry basket field-tested as marijuana, and

that there were several empty “plastic Ziploc baggies” “packaged with an apple logo”

also found in the laundry basket. Id. at 154:12-159:19.

       The government supplemented its witnesses’ testimony about the search with

physical evidence recovered from the search, and with photographs depicting such

evidence as it was found during the search or as it was organized for ease of viewing.

See Gov’t’s Exs. 6-A, 6-B, 6-C, 7-A, 7-B, 7-C, 8-A, 8-B, 8-C, 8-D, 9, 10, 11, 12-A, 12-B,




                                             4
        Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 5 of 15



13, 15, 16, 18, 22, 23, 24, 25, 26, 27-A, 27-B, 27-C, 27-D, 27-E, 27-F, 27-G, 27-H, 27-I,

27-J, 27-K, 27-L, 28-A, 28-B, 28-C, 28-D, 28-E, 28-F, 28-G, 28-H, and 32.

       Forensic examiner Jillian Echard testified for the government concerning DNA

evidence retrieved from the gun and from the sock. Specifically, Echard testified

concerning comparisons of DNA samples taken from the gun and the sock, with a

known DNA sample taken from Lewis. See Tr. (“3/4 Tr.”) (Doc. No. 153) at 291:17-

292:18. With respect to DNA samples taken from the firearm’s grip and handle, Echard

included in her testimony that she determined that the DNA sample was “a mixture of

four contributors with at least one of those contributors being a male contributor.” Id. at

292:21-25. Echard testified further that she used a software program to determine that

86% of the DNA sample taken from the firearm grip and handle came from that male

contributor, and that it was “at least one in 100 billion times more likely” that Lewis was

that individual, as opposed to an unknown person. Id. at 294:16-295:10.

       Additionally, Echard stated that Lewis was identified as a contributor to the DNA

sample taken from the exterior of the sock in which the gun was found, and that it was

at least 100 billion times more likely that Lewis and three unknown individuals

contributed to this DNA sample, as opposed to four unknown individuals having

contributed to the sample. Id. at 299:23-300:19.

       In contrast, Echard’s analysis of a DNA sample taken from the trigger of the

firearm was less conclusive, but it did indicate that it was at least 410 million times more

likely that Lewis and two unknown individuals contributed to the sample, as opposed to

three unknown individuals having contributed to the sample. Id. at 300:20-301:18.




                                             5
        Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 6 of 15



       In response to questioning concerning whether the DNA taken from the firearm

could have been transferred onto the firearm from the sock, Echard stated that she “can

never speak with certainty [about whether] cells were transferred from one object to

another object[,]” but that, “given my experience and knowing that the amount of cells

do tend to decrease as they go from one object to another object and looking at the

DNA quantities from this sock and from the firearm, I don’t think it is likely that the cells

on the firearm got there solely from transfer.” Id. at 304:7-15.

       With respect to Lewis’s Connecticut criminal case stemming from the same

search of 200 Winthrop Avenue conducted on June 1, 2017, the jury received a

redacted portion of the transcript of Lewis’s change-of-plea hearing, held on March 5,

2018. Id. at 200:13-201:9; Gov’t’s Ex. 2. The transcript reflects that Lewis pled guilty to

possessing 102 grams of marijuana found in his residence, and that Lewis admitted to

possessing that marijuana with the intent to sell it. Gov’t’s Ex. 2.

       As to the phone call made by Lewis while incarcerated, the jury heard Lewis say

to an unidentified male on October 5, 2018, in relevant part, that “I’m not sure where

they found that gun at or, or where was that gun, or how did they get it. But, I know for

a fact I have some marijuana back there in a bag, ya feel me?” Gov’t’s Exs. 35, 35T,

37.

        At the close of the government’s case during the first trial phase, the court

reserved decision on Lewis’s Motion for Acquittal with respect to the furtherance

element of Count One while otherwise denying Lewis’s Motion. 3/4 Tr. at 337:22-339:6.

       The jury returned a verdict of guilty as to Count One, rendering the special

interrogatory regarding knowing possession unnecessary. See 924(c) Verdict.



                                              6
           Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 7 of 15



       During the second trial phase, the government introduced a stipulation, signed by

Lewis, which states that Lewis “was a convicted felon and knew that he was a convicted

felon prior to June 1, 2017[.]” Tr. (“3/5 Tr.”) (Doc. No. 154) at 454:10-12. The jury

subsequently returned a verdict of guilty as to Count Two. See Felon-in-Possession

Verdict.

       On March 17, 2020, Lewis filed a Motion for Judgment of Acquittal or a New Trial

Def.’s Mot. Lewis filed a Memorandum in support of this Motion on April 24, 2020.

Mem. of Law in Support of Def.’s Mot. for J. of Acquittal or New Trial (“Def.’s Mem.”)

(Doc. No. 155). The government filed its Response in opposition on May 15, 2020.

Gov’t’s Resp. to Def.’s R. 29 and R. 33 Mot. (“Gov’t’s Resp.”) (Doc. No. 156). Lewis

replied on June 5, 2020. Def.’s Reply Brief in Support of Mot. for J. of Acquittal or New

Trial (“Def.’s Reply”).

III.   STANDARD

       Rule 29 of the Federal Rules of Criminal Procedure requires the court, on a

defendant’s motion, to “enter a judgment of acquittal of any offense for which the

evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). A defendant

who challenges the sufficiency of the evidence supporting “a jury’s guilty verdict bears a

heavy burden.” United States v. Pauling, 924 F.3d 649, 656 (2d Cir. 2019) (citation and

internal quotation marks omitted). This is because the court in deciding a motion for a

judgment of acquittal must view the evidence in the light most favorable to the

government, draw all permissible inferences in favor of the government, and defer to the

jury's assessments of witness credibility and the weight of evidence. Id. In contrast to

impermissible speculation, which occurs when there is “a complete absence of

probative facts to support the conclusion reached[,]” a permissible inference “is not a
                                             7
        Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 8 of 15



suspicion or a guess. It is a reasoned, logical decision to conclude that a disputed fact

exists on the basis of another fact that is known to exist.” See id. (citations and internal

quotation marks omitted). “These principles apply whether the evidence being reviewed

is direct or circumstantial.” United States v. Chavez, 549 F.3d 119, 125 (2d Cir. 2008).

       The question for the court is whether “any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” United States v. Mi

Sun Cho, 713 F.3d at 720 (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). The

court must view the evidence “in its totality, as each fact may gain color from others.”

United States v. Cassese, 428 F.3d 92, 98–99 (2d Cir. 2005) (citations and internal

quotation marks omitted). Additionally, the court must be careful not to substitute its

determination of the weight of the evidence, or the inferences to be drawn, or the

credibility of the witnesses, for that of the jury. Id. at 98.

       Rule 33 of the Federal Rules of Criminal Procedure allows the court, on a

defendant’s motion, to vacate any judgment and grant a new trial “if the interest of

justice so requires.” Fed. R. Crim. P. 33(a). Motions for new trials should be granted

sparingly, and only if “the trial court is convinced that the jury has reached a seriously

erroneous result or that the verdict is a miscarriage of justice.” United States v. Triumph

Capital Grp., Inc., 544 F.3d 149, 159 (2d Cir. 2008) (citation omitted). In resolving a

motion for a new trial under Rule 33, the court is permitted to reevaluate the evidence,

but “generally must defer to the jury's resolution of conflicting evidence and assessment

of witness credibility.” United States v. Ferguson, 246 F.3d 129, 133–34 (2d Cir. 2001)

(citation omitted).




                                                8
          Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 9 of 15



IV.   DISCUSSION

      A.       Rule 29

               1.    Possession

      As the court explained in its instructions to the jury, “‘Possession’ means that the

defendant either had physical possession of the firearm on his person” (actual

possession) or “that he had dominion and control over the place where the firearm was

located and had the power and intention to exercise control over the firearm”

(constructive possession). Jury Charge (“Count One Jury Charge”) (Doc. No. 139) at

39; see Chavez, 549 F.3d at 129.

      Viewing the evidence in the light most favorable to the government, and drawing

all permissible inferences in the government’s favor, the court concludes that the

evidence was sufficient for the jury to find beyond a reasonable doubt that, on or about

June 1, 2017, Lewis constructively possessed the firearm recovered from the laundry

basket.

      Lewis argues that individuals other than Lewis had access to the backyard, and

that the government failed to present evidence upon which the jury could permissibly

infer Lewis’s intention to access the firearm on June 1, 2017. See Def.’s Mem. at 18-

20. With respect to whether the evidence showed that individuals other than Lewis had

sufficient access to the firearm such that inferring dominion and control might be

impermissible, the jury was presented with evidence showing that the firearm was

hidden within a laundry basket, trash bag, and sock; that the backyard area was

protected by surveillance cameras operated by Lewis’s family member; that Lewis’s

DNA matched samples drawn from both the sock and the firearm; and that the apple

logo on plastic bags found in the laundry basket was identical to the apple logo on
                                            9
       Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 10 of 15



similar bags found inside Lewis’s apartment. See infra at 2-5. Considered together and

in the light most favorable to the government, this evidence was sufficient to support a

permissible inference of dominion and control. See United States v. Albarran, 943 F.3d

106, 118-19 (2d Cir. 2019) (explaining that, even “[w]here more than one person

occupies the premises,” a finding of constructive possession is warranted if the

evidence supports an inference that the defendant had knowledge of and access the

item in question).

       With respect to the specific date of the execution of the search warrant (June 1,

2017), the jury was presented with evidence showing that Lewis pled guilty to a state

drug trafficking offense tied to that very same date. See Gov’t’s Ex. 2. While it is

possible that this evidence is insufficient to support an inference that Lewis actually

possessed the firearm on or about June 1, 2017, the court concludes that the

Connecticut change-of-plea transcript, considered together with the rest of the

evidence, provides ample support for an inference that Lewis constructively possessed

the firearm on or about June 1, 2017. Thus, the arguments Lewis raises in support of

his Motion are unavailing.

       The court is satisfied that, in light of the evidence discussed above, as well as the

recording of the phone call in which Lewis discusses the laundry basket, the evidence

was sufficient for the jury to conclude that Lewis had dominion and control over the

firearm, and the power and intention to access the firearm, on June 1, 2017. Based on

the phone call, the concealed location of the firearm, and the DNA evidence, the jury

could reasonably and permissibly infer that Lewis had dominion and control over the

contents of the laundry basket. Based on the matching logos and Lewis’s guilty plea in



                                            10
       Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 11 of 15



the Connecticut criminal case, the jury could reasonably and permissibly infer that Lewis

had the power and intention to access the firearm on or about June 1, 2017.

              2.      Furtherance

       Because a “gun may . . . be possessed for any number of purposes, some

unlawful, others unlawful[,]” the government can only secure a conviction under section

924(c) of title 18 of the U.S. Code by “establish[ing] the existence of a specific ‘nexus’

between the charged firearm” and drug trafficking. Chavez, 549 F.3d at 130 (citing

United States v. Snow, 462 F.3d 55, 62 (2d Cir. 2006), United States v. Lewter, 402

F.3d 319, 321-22 (2d Cir. 2005), and United States v. Finley, 245 F.3d 199, 203 (2d Cir.

2001)). A specific nexus exists if “the firearm afforded some advantage (actual or

potential, real or contingent) relevant to the vicissitudes of drug trafficking.” Id. (citations

and internal quotation marks omitted).

       The Second Circuit has observed that “[t]he ‘nexus’ inquiry is fact-intensive.” Id.

(citing Snow, 462 F.3d at 62). Depending on the particular facts of a given case, factors

relevant to a court’s nexus determination may include “the type of drug activity that is

being conducted, accessibility of the firearm, the type of the weapon, whether the

weapon is stolen, the status of the possession (legitimate or illegal), whether the gun is

loaded, proximity to drugs or drug profits, and the time and circumstances under which

the gun is found[.]” Id. (emphasis added) (quoting Snow, 462 F.3d at 62 n.8). Thus, the

Second Circuit emphasized in its opinion rejecting a sufficiency challenge in United

States v. Snow, that “[o]fficers found the two loaded handguns in a bedroom dresser,”

with “one in the top drawer next to $6,000 in cash[,]” and both “in close physical




                                              11
        Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 12 of 15



proximity to the paraphernalia used in the packaging and sale of . . . illegal narcotics

found in the kitchen.” 462 F.3d at 63.

        Viewing the evidence in the light most favorable to the government, and drawing

all permissible inferences in the government’s favor, the court concludes that the

evidence was sufficient for the jury to find beyond a reasonable doubt that Lewis

possessed the firearm in furtherance of drug trafficking.

        Lewis argues that the evidence was insufficient with respect to whether Lewis

possessed the firearm in furtherance of drug trafficking offense because the evidence,

according to Lewis, showed only that Lewis “stor[ed] a loaded firearm outside of his

residence, tucked inside of a sock, buried in the bottom of a trash bag at the bottom of a

laundry basket.” Def.’s Mem. at 24. According to Lewis, the jury could infer from this

evidence only “the mere presence” of the firearm” near where a drug trafficking crime

occur[ed.]” See id.

        These arguments are unavailing. In particular, Lewis overlooks the close

proximity between the firearm and drug trafficking paraphernalia, including a scale and

plastic bags bearing an apple logo identical to the logo appearing on bags found inside

Lewis’s residence. In other words, although the firearm was found outside of Lewis’s

apartment, it was “tucked in[ ]” the laundry basket and trash bag together with evidence

of drug trafficking.1 The location of the laundry basket on the back porch

notwithstanding, these circumstances are similar to those deemed by the Second




        1 Lewis emphasizes Detective Glynn's testimony that the firearm was "separate" from the other

contents of the laundry basket. Def.'s Mem. at 24. Read in context, it is clear that Detective Glynn was
merely stating that the firearm was not found inside the shoebox. See 3/3 Tr. at 113:1-12. Both the gun
and the shoebox were found inside the trash bag, which, in turn, was inside the laundry basket. Id.

                                                   12
        Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 13 of 15



Circuit to be sufficient in Snow. See 462 F.3d at 63 (emphasizing that firearms were

found “in close proximity to the paraphernalia used in the packaging and sale of . . .

illegal narcotics”).

       Further, the concealed location of the firearm does not necessarily weigh against

the government’s case. In Chavez, the Second Circuit determined that the “clandestine

[ ]” nature of the defendant’s firearm, which included “a silencer that bore no

manufacturer’s name or serial number,” was an “indici[um]” of possession for an

unlawful purpose. 549 F.3d at 131. Here, the jury could have permissibly viewed the

hidden location of the firearm as an indicium of possession for an unlawful purpose.

The firearm’s proximity to drug trafficking paraphernalia, the similarities of those items to

drug trafficking paraphernalia found in Lewis’s apartment, and Lewis’s guilty plea to a

Connecticut drug trafficking offense stemming from the same search of Lewis’s

residence, together provided sufficient grounds for the jury to infer permissibly that the

unlawful purpose in question was a drug trafficking offense.

       The court also notes the apparent absence of any items of importance in the

laundry basket unrelated to drug trafficking or the firearm. Had such items, such as

personal valuables or documents, been present in the laundry basket, Lewis’s argument

that the evidence was in equipoise might be stronger, on the theory that the laundry

basket essentially functioned as a safe for all items--whether or not related to drug

trafficking--that Lewis sought to conceal. In the absence of any such items, however,

the court is satisfied that the jury could reasonably and permissibly infer that the laundry

basket was where Lewis kept items that he used in furtherance of drug trafficking

offenses.



                                             13
        Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 14 of 15



        B.      Rule 33

        Lewis’s arguments in support of his request for a new trial essentially repeat

arguments made in his request for a judgment of acquittal. Lewis contends “that the

evidence was nearly equally balanced” with respect to possession and with respect to

the “in furtherance” element of Count One. Def.’s Mem. at 27. Lewis also asserts that

“the jury engaged in speculation and disregarded the Court’s instruction that ‘[t]he mere

possession of a firearm, without a purposeful relationship to drug distribution, is not

sufficient.’” Id. (citing Count One Jury Charge at 40).

        For substantially the same reasons the court identified above in connection with

Lewis’s request for relief pursuant to Rule 29, the Court also concludes that the interest

of justice does not require a new trial in this case. See Fed. R. Crim. P. 33(a). The

evidence was not in equipoise or nearly in equipoise: rather, the witnesses and exhibits

presented by the government provided the jury with ample grounds to find Lewis guilty

of both counts beyond a reasonable doubt. Contrary to Lewis’s assertion that the jury

engaged in speculation, the record includes specific facts--including the bags with

matching red apple logos found in the apartment and in the laundry basket, as well as

the scale found in the laundry basket--upon which the jury could permissibly infer a

purposeful relationship to drug trafficking.2 See Pauling, 924 F.3d at 656 (explaining

that a permissible inference is “a reasoned, logical decision to conclude that a disputed




        2Lewis appears to suggest that he should have objected to the inclusion in the Jury Charge of a
non-exclusive list of possible factors to consider in connection with the "in furtherance" element of Count
One, and he surmises that the list might have encouraged the jury to speculate impermissibly. See Def.’s
Mem. at 23-24. The court notes that it included in the Jury Charge an express warning that the jury "must
not consider [possible factors] a checklist or apply them rigidly." Count One Jury Charge at 40. The court
also notes that the Second Circuit quoted a virtually identical list of possible factors with approval in
Chavez. See 549 F.3d at 130 (quoting Snow, 462 F.3d at 62 n.6).

                                                    14
       Case 3:18-cr-00220-JCH Document 165 Filed 08/25/20 Page 15 of 15



fact exists on the basis of another fact that is known to exist” (citation and internal

quotation marks omitted)).

       The court possesses some discretion to reevaluate the evidence for the

purposes of a request for a new trial under Rule 33. In this case, however, the court is

not “convinced that the jury has reached a seriously erroneous result or that the verdict

is a miscarriage of justice.” See Triumph Capital Grp., Inc., 544 F.3d at 159 (citation

omitted).

V.     CONCLUSION

       For the reasons stated above, Lewis’s Motion for Judgment of Acquittal or a New

Trial (Doc. No. 146) is denied.

SO ORDERED.

       Dated this 25th day of August 2020 at New Haven, Connecticut.



                                            /s/ Janet C. Hall
                                           Janet C. Hall
                                           United States District Judge




                                             15
